Citation Nr: 1643719	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  14-25 308A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for prostate cancer, claimed as due to herbicide exposure.

2.  Entitlement to service connection for bone metastasis as secondary to prostate cancer.


REPRESENTATION

Appellant represented by:	Edward M. Farmer, Attorney At Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from December 1963 to December 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The RO in Chicago currently has jurisdiction of this case.  

In July 2016, the Veteran executed a power-of-attorney in favor of the private attorney listed on the title page of this decision, thereby effectively revoking the prior representation by Vietnam Veterans of America.  See also, August 2016 correspondence from Vietnam Veterans of America revoking its representation.

In August 2016, the Veteran testified before the undersigned Veterans Law Judge via videoconference.  A copy of the hearing is of record and has been reviewed.

The Board accepts jurisdiction of the secondary service connection claim for bone metastasis, although such issue was not certified to the Board.  Indeed the record shows that the Veteran timely expressed disagreement with the March 2012 rating decision which denied claims for both prostate cancer and bone metastasis.  Although the June 2014 statement of the case does not address the bone claim, the Board finds no prejudice in accepting jurisdiction of it, as the claim is being granted herein.   




FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to herbicides, including Agent Orange, while serving as an Infrared Reconnaissance technician at Udorn Royal Thai Air Force Base, Thailand during the Vietnam Era.

2.  Stage IV prostate cancer was diagnosed following active service and metastasized to the bones.    


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, the criteria to establish service connection for prostate cancer as due to herbicide exposure are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015); VA Adjudication Procedures Manual, M21-1MR, Part IV.ii.2.C.10.q.

2.  The criteria to establish service connection for bone cancer, as a metastasis of the prostate cancer, are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Laws and Regulations Governing Service Connection Claims Due to Herbicide Exposure

Service connection may be granted for recurrent disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R § 3.303 (a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  

Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Where a veteran was exposed to an herbicide agent during active military, naval, or air service and prostate cancer becomes manifest to a degree of 10 percent or more at any time after service, service connection shall be established for such disability if the requirements of 38 C.F.R. § 3.307 (a)(6) are met even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309 (e). 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307 (a)(6)(iii). 

In addition, VA's Compensation and Pension Service has determined that a special consideration of herbicide exposure on a factual basis should be extended to Air Force veterans whose duties placed them on or near the perimeters of certain Royal Thai Air Force bases anytime between February 28, 1961, and May 7, 1975.  The listed Thai military facilities include the Udorn Royal Thai Air Force Base (RTAFB). If a veteran's military duties, as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence, placed him or her near the air base perimeter, then VA is to concede herbicide exposure on a direct or facts found basis.  VA Adjudication Procedures Manual, M21-1MR, Part IV.ii.2.C.10.q. 

Presumptive service connection may not be established under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307 (a) for a cancer listed in 38 C.F.R. § 3.309 (e) as being associated with herbicide exposure, if the cancer developed as the result of metastasis of a cancer which is not associated with herbicide exposure. Evidence sufficient to support the conclusion that a cancer listed in section 3.309(e) resulted from metastasis of a cancer not associated with herbicide exposure will constitute "affirmative evidence" to rebut the presumption of service connection for purposes of 38 U.S.C.A. § 1113 (a) and 38 C.F.R. § 3.307 (d). 

Further, evidence that a veteran incurred a form of cancer which is a recognized cause, by means of metastasis, of a cancer listed in 38 C.F.R. § 3.309 (e) between the date of separation from service and the date of onset of the cancer listed in section 3.309(e) may be sufficient, under 38 U.S.C.A. § 1113 (a) and 38 C.F.R. § 3.307 (d), to rebut the presumption of service connection. VAOPGCPREC 18-97 (May 1997). 

A. Prostate Cancer 

Shortly after discovering that he had elevated PSA levels in February 2011, the Veteran was diagnosed with prostate cancer.  VA Radiation Oncology notes dated in January 2012 show a diagnosis of Stage IV adenocarcinoma of the prostate.

The Veteran asserts that his prostate cancer developed as a result of presumed exposure to herbicides while stationed in Air Force at the Udorn RTAFB. Specifically, he believes that his duties working night reconnaissance missions as a pre-flight Infra-Red (IR) Reconnaissance System maintainer and supervisor in the Air Force brought him on or near the base perimeter.  In this regard, he states that (a) his field duties were conducted in shops known as Electronic Countermeasures (ECM) & Radar Shops, which were located near the perimeter; (b) he was frequently called to repair IR systems on the actual flight line which was near the perimeter; (c) during monsoon season, the flight line was completely flooded and, as a result, he and his fellow service members were escorted by the military policemen  around the perimeter of the air base to midnight chow and then escorted them back along the perimeter to the repair shop; and (d) he could see the perimeter of the base from his barracks.

The Veteran's Air Force personnel records confirm that he served as an aerospace photographic systems repairman while assigned to the 432nd Armament and Electronics Maintenance Squadron, Udorn RTAFB, Thailand, between August 18, 1966 and August 8, 1967; he received an Air Force Commendation Medal for such service.  

The dispositive issue in this case however is whether he was exposed to herbicides during his service in Thailand.  

The RO determined, in a December 2011 memorandum, that it had insufficient information to verify claimed Agent Orange exposure with JSRRC.

Nonetheless, the Board finds highly persuasive the evidence submitted by the Veteran in support of his appeal.  He submitted a military report which confirms that, while stationed at Udorn RTAFB, he supervised both in-shop and flight line maintenance on the AAS-18 IR Reconnaissance System which was used for night photographic missions.  The report further reflects that maintenance of this system was conducted in the ECM & Radar Shops.  His field shop duties included calibration, bench check, and repair of all IR sensors, IR test benches, and analyzers.   

In further support of the claim, the Veteran submitted an aerial map of Udorn RTAFB entitled "Udorn RTAFB Map" on which he marked the ECM & Radar Shops as "RF-4C."  According to his marking, the shops are located next to the flight line.  Moreover, he labeled the route that he would take to get to midnight chow during monsoon season and the Board observes that such route appears to follow the perimeter of the Udorn RTAFB. The Veteran also labeled his barracks on the photograph and that area also appears to be located near the perimeter.
He also submitted a photograph labeled "Udorn- Right Photo" which reflects that the "RF-4C" Revetment area was located at the perimeter of the base.

Moreover, photographs purportedly taken by the Veteran while stationed at Udorn RTAFB titled "Aircraft Parking" North and South are of record.  The photographs show that the parked aircrafts are located on the flight line and the photographs appear to demonstrate that the area directly next to the flight line had been defoliated.   

Given the Veteran's documented Air Force duties between August 1966 and July 1967, which included supervision of both in-shop and flight line maintenance on the AAS-18 IR Reconnaissance System and the persuasive supporting evidence showing that the Veteran's daily work duties were performed on or near the base perimeter, the Board finds that, resolving all reasonable doubt in his favor, the Veteran was exposed to herbicides while stationed at Udorn RTAFB. 

In light of the presumed herbicide exposure and the Veteran's medical evidence showing that he developed Stage IV prostate cancer following his service separation, the Board finds that service connection for prostate cancer is warranted as due to herbicide exposure at Udorn RTAFB.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102. 


B.  Bone Metastasis

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. 38 C.F.R. § 3.310 (a) (2015); Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. §  3.310  to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established with evidence created prior to any aggravation. 38 C.F.R. § 3.310 (b). 

As determined herein, the Board granted entitlement to service connection for prostate cancer.  The Veteran's medical evidence further shows that his prostate cancer metastasized to the bones in the femur and right superior pubic ramus.  See April 2011 MRI of the pelvis showing osteoblastic metastasis from known prostate carcinoma; January 2012 VA Radiation Oncology notes reflecting diagnosis of adenocarcinoma of the prostate with bone metastasis; January 2012 statement authored by Dr. R.P.G to the effect that the Veteran had been diagnosed with metastatic prostate cancer to his bones which can be linked to Agent Orange exposure; and December 2014 treatment notes from UroPartners listing bone metastasis as an active problem.

Resolving all reasonable doubt in favor of the Veteran, service connection for bone metastasis is also established as a manifestation of, or as secondary to, the now service-connected prostate cancer.  See 38 C.F.R. § 3.310.  

In light of the awards granted herein, discussion of whether the VCAA duties were met in this case is unnecessary as the appeal is granted in full.

ORDER

Service connection for prostate cancer as due to herbicide exposure is granted.

Service connection for bone metastasis, as secondary to prostate cancer, is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


